Memorandum. The order of the Appellate Division, First Department, should be modified and, as so modified, affirmed.
At the trial a factual question arose as to whether the defendant W. H. N. Construction Corp. was, in respect to the issue in this case, performing the supervisory functions of a general contractor. The trial court should have submitted this issue to the jury.
Accordingly, the order of the Appellate Division affirming the dismissal of the complaint should be modified to the extent of restoring the cause of action against the defendant W. H. N. Construction Corp. and remanding the case to the Supreme Court, New York County, for further proceedings in accordance with this memorandum.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler and Rabin concur; Judge Stevens taking no part.
Order modified, with costs to the prevailing parties, in accordance with the memorandum herein and, as so modified, affirmed.